1                                                                     JS-6
2
3
4
5
6
7
8                     UNITED STATES DISTRICT COURT
9                   CENTRAL DISTRICT OF CALIFORNIA
10
11   SALT AND PEPPER CLOTHING,      CASE NO. 2:18-cv-04210-ODW (SKx)
     INC.,
12                                  STIPULATED FINAL JUDGMENT
13              Plaintiff,
                                    The Honorable Otis D. Wright II
14       v.
15
     M COLLECTION GROUP, INC.,
16
                Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
 1        On July 5, 2019 the parties filed a Stipulated Final Judgment stating that the
 2 parties have entered into a settlement agreement that provides, among other things,
 3 for the mutual release of claims, entry of judgment against Defendants in the amount
 4 of $25,000. (ECF No. 24.) Given that the parties did not indicate whether dismissal
 5 was with or without prejudice, the Court concludes that dismissal is without
 6 prejudice.
 7        The Court, having considered the parties’ Stipulation for Entry of Judgment,
 8 hereby finds good cause and GRANTS the parties’ request.
 9        Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:
10        1.      Judgment in the amount of $25,000 is entered in favor of Plaintiff Salt
11 and Pepper Clothing, Inc. and against Defendant M Collection Group, Inc.
12        2.      The parties shall pay their own legal fees and costs incurred in
13 connection with this action.
14        3.      The parties waive any rights to appeal the Stipulated Final Judgment.
15        4.      This Court shall retain continuing jurisdiction over the parties to
16 enforce the Stipulated Final Judgment.
17        5.      The Clerk of Court shall close the case.
18
19        IT IS SO ORDERED.
20
21   Dated:     July 8, 2019
22                                                   The Honorable Otis D. Wright II
                                                       United States District Judge
23
24
25
26
27
28

                                               1
